UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1464



RONALD E. JARMUTH,

                                              Plaintiff - Appellant,

          versus


KATHLEEN R. WATERS; JAMES M. FRINZI,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-04-63-IMK)


Submitted:   August 17, 2005             Decided:   September 1, 2005


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald E. Jarmuth, Appellant Pro Se. Christopher Andrew Coppula,
TUCKER ARENSBERG, P.C., Pittsburgh, Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ronald E. Jarmuth seeks to appeal the district court’s

order dismissing his civil action as to Defendant Kathleen Waters

for lack of personal jurisdiction and dismissing for failure to

state a claim some but not all of the claims against Defendant

James Frinzi.   We dismiss the appeal for lack of jurisdiction

because the order is not appealable.

          This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).      We

lack jurisdiction because the order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

See Robinson v. Parke-Davis & Co., 685 F.2d 912, 913 (4th Cir.

1982).   We likewise deny Jarmuth’s motion to treat the notice of

appeal as a petition for writ of mandamus, as Jarmuth may appeal

the district court’s adverse order upon final judgment.   See In re

Catawba Indian Tribe, 973 F.2d 1133, 1135-36 (4th Cir. 1992); In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987).

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED


                              - 2 -